DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-4		Pending
Prior Art References:
Steffi			US 9,657,765 B2
Smith			US 8,708,629 B2

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Steffi (US 9,657,765 B2) in view of Smith (US 8,708,629 B2).

Regarding claim 1, Steffi discloses a nut (abstract) comprising:
a nut main body (70) that includes a plurality of nut segment housing portions (80);

an urging means (114, 120) that is provided above the nut segments (14a, 14b) and urges the nut segments (14a, 14b) in a bottom surface (74) direction of the nut main body (70); and
a holding means (118) that holds the nut segments (14a, 14b) and the urging means (114, 120) inside the nut main body (70), wherein
a step (76) is formed in a bottom surface (74) of the nut segment housing portion (80) such that screw portions (34a, 34b; fig. 4) formed on inner sides (fig. 4) of the nut segments (14a, 14b) are continuous (fig. 4), and
except for [a guide portion is formed in the nut segment housing portion (80), and a guide piece that is inserted into the guide portion and slides the nut segment (14a, 14b) only in a linear direction is provided in the nut segment (14a, 14b)].
Examiner notes that Steffi does not explicitly disclose a guide portion is formed in the nut segment housing portion, and a guide piece that is inserted into the guide portion and slides the nut segment only in a linear direction is provided in the nut segment. However, Smith teaches a guide portion (38) is formed in the nut segment housing portion (12), and a guide piece (46) that is inserted into the guide portion (38) and slides the nut segment (16A-D) only in a linear direction is provided in the nut segment (16A-D). Therefore, it would have been obvious to one of ordinary skill in the art to modify Steffi with a guide portion is formed in the nut segment housing portion, and a guide piece that is inserted into the guide portion and slides the nut segment only in a linear direction is provided in the nut segment as taught by Smith to provide a Further, the locations of the guide portions and guide pieces in order to achieve a desired nut segment behavior is merely a design matter that could be selected, as appropriate and necessary, by a person skilled in the art.

Regarding claim 2, Steffi, as modified by Smith, discloses the nut according to claim 1, wherein:
the nut segment housing portions (80) are separated by partition walls (22a, 22b, 24a, 24b), and except for [the guide portion (38; Smith) is formed in the partition wall (22a, 22b, 24a, 24b)].
However, it would have been an obvious matter of design choice for the guide portion is formed in the partition wall, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Steffi and modified by Smith. 

Regarding claim 3, Steffi, as modified by Smith, discloses the nut according to claim 1, wherein: 
the guide portion (38; Smith) is a linear groove that is sloped (fig. 5; Smith). 

Regarding claim 4, Steffi discloses the nut according to any one of claims claim 1, wherein: 
a washer member (124) is provided in a lower portion of the nut main body (70).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd